Citation Nr: 1438360	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-43 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a residual of anthrax vaccination.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for a left arm disorder, to include neuropathy and carpal tunnel syndrome, including as a residual of anthrax vaccination.

4.  Entitlement to service connection for a bilateral leg disorder, to include as a residual of anthrax vaccination.

5.  Entitlement to service connection for a psychiatric disorder, to include as a residual of anthrax vaccination.

6.  Entitlement to service connection for a disorder characterized by dizziness, to include as a residual of anthrax vaccination.

7.  Entitlement to service connection for a disorder characterized by hot flashes, to include as a residual of anthrax vaccination.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to July 1976, and from February 2003 to May 2003.  He also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) as a member of the Army National Guard.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied service connection for residuals of both malaria and anthrax vaccinations.  This case was previously before the Board in February 2013, where it was remanded to obtain outstanding Social Security Administration (SSA) and VA documentation.  Upon being returned to the Board, this matter was again remanded in a February 2014 Board decision for initial consideration by the agency of original jurisdiction (AOJ) of new evidence which had been associated with the record.  As the instant decision grants service connection for a gastrointestinal disorder and remands the remaining issues on appeal, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in its previous decisions the two issues addressed by the RO in the February 2009 rating decision were re-characterized into seven distinct issues.  Upon a complete review of all the evidence of record, in order to encompass all claimed symptoms of disability, in the instant decision the Board has further broadened and reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has made a number of statements regarding the symptoms he has experienced and/or been treated for since service separation.  Additional issues which appear to have been raised by the Veteran include service connection for dermatitis, epidermal cyst, pellagra, and residuals of heat stroke.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for residuals of malaria, a left arm disorder, a bilateral leg disorder, a psychiatric disorder, a disorder characterized by dizziness, and a disorder characterized by hot flashes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of gastroesophageal reflux disease (GERD) and gastritis.

2.  The Veteran's currently diagnosed gastrointestinal disabilities began in service and have been recurrent since service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a gastrointestinal disorder; specifically, GERD and gastritis.  As such action represents a complete allowance of the issue, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Gastrointestinal Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, neither GERD nor gastritis is one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

At the outset, the Board notes that the Veteran has currently diagnosed gastrointestinal disabilities of GERD and gastritis.  These disabilities were diagnosed by a VA internal medicine specialist at a July 2010 VA examination.  On the question of whether the gastrointestinal disabilities were directly incurred in service, the VA examiner, in her July 2010 opinion, specifically noted that a February 2003 service treatment record reflected that the Veteran had complained of nausea and vomiting.  He was subsequently diagnosed with gastroenteritis and possibly GERD.  Additionally, the VA examiner noted that within a year of service separation, the Veteran was receiving private treatment for nausea and upset stomach, which a private physician diagnosed as symptoms of GERD and gastritis.  

On the question of the relationship of the currently diagnosed gastrointestinal disabilities to service, the VA examiner opined that it was at least as likely as not that the Veteran's currently diagnosed GERD and gastritis had their onset in service.  Further, the Veteran has submitted a number of statements throughout the course of this appeal indicating that he had recurring symptoms of GERD and/or gastritis, including abdominal pain, since he was mobilized in 2003.  In a report made to the Social Security Administration (SSA), when asked about his daily activities, the Veteran indicated that he has stomach pain which lasts all day.  Multiple lay statements dated April 2010 from various friends and acquaintances of the Veteran indicated that after returning from service in 2003 the Veteran began displaying abdominal pain.  A lay statement from the Veteran's daughter, received by VA in April 2010, also indicated that the Veteran began experiencing abdominal pain when he returned from service in 2003.  The Veteran's May 2003 service separation examination noted that the Veteran had recent acute gastroenteritis.  At a National Guard examination conducted in June 2006, the examiner noted that the Veteran had unresolved abdominal discomfort that rendered him unfit for deployment.

This evidence demonstrates that that Veteran's gastrointestinal disabilities began in service and have been recurrent since service.  In the absence of evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed gastrointestinal disabilities were directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board is granting service connection for a gastrointestinal disorder on a direct basis, it need not consider the alternative theory as to whether the diagnosed GERD and/or gastritis were caused by exposure to anthrax vaccine.


ORDER

Service connection for a gastrointestinal disorder is granted.



REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for Disorders Characterized by Dizziness and Hot Flashes

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran has advanced that since separation from service he has experienced dizziness and hot flashes.  He has contended that these symptoms may be residuals from the February and March 2003 anthrax vaccinations.  Dizziness and hot flashes are merely symptoms and not disabilities in and of themselves; however, the Board notes that the Veteran's treatment (medical) records disclose 27 separate entries on the computerized problem list.  As there is insufficient competent medical evidence before the Board to determine whether the Veteran's symptoms of dizziness and/or hot flashes are related to one or more of these diagnosed disabilities (or another as yet undiagnosed disability), and if so, whether such disabilities are related to service, the Board finds that an examination is necessary pursuant to McLendon.

Service Connection for a Psychiatric Disorder

The Veteran received a VA mental health examination in September 2013.  The VA examination report conveys that the Veteran was diagnosed with an anxiety disorder.  Unfortunately, the VA examiner did not opine as to whether the diagnosed psychiatric disability was related to service, including whether the disability was a residual of the Veteran's February and March 2003 anthrax vaccinations.  As such, the examination is inadequate for VA purposes.  See Barr, 21 Vet. App. at 312.

Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has advanced in various lay statements that his psychiatric disability, at least in part, is caused by the symptoms from his other disabilities, such as pain.  As the instant decision grants service connection for a gastrointestinal disorder, a secondary service connection opinion is needed to help determine whether the diagnosed psychiatric disability is related to the now service-connected gastrointestinal disorder.  

Service Connection for Left Arm and Bilateral Leg Disabilities

The Veteran has advanced that he has left arm and bilateral leg disabilities which are related to service, including as potentially due to residuals of his in-service February and March 2003 anthrax vaccinations.  The Board notes that the Veteran has been diagnosed with left-hand carpel tunnel syndrome and bilateral knee arthritis.  There is also evidence of record which indicates that the Veteran may have a peripheral nerve disorder affecting his left arm.  As such, the Board finds that a VA examination is necessary to determine what, if any, left arm and/or bilateral leg disabilities are present, and whether such disabilities are related to service.

Service Connection for Residuals of Malaria

The Veteran has sought service connection for residuals of malaria.  In a July 2013 statement, the Veteran advanced that he was treated for, and had a bad reaction to, malaria during 22 days of jungle training in Panama in July 1988.  A buddy statement indicates that the Veteran was hospitalized in Panama in 1986. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  

As the instant issue concerns the residuals of a disease, service connection would only be warranted if the malaria was incurred during a period of ACDUTRA.  While the records do not definitively indicate that the Veteran was serving on ACDUTRA in Panama in either 1986 or 1988, upon a complete review of the record, it appears to the Board that during the Veteran's long stint with the National Guard he would serve periods of ACDUTRA in Panama; therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed malaria occurred during a period of ACDUTRA.

As there is insufficient evidence of record for the Board to determine whether the Veteran has any diagnosed disabilities which may be a residual of his exposure to malaria during a period of ACDUTRA, a remand for the appropriate VA examination is necessary.  See McLendon at 81-82.

Accordingly, the issues of service connection for residuals of malaria, a left arm disorder, a bilateral leg disorder, a psychiatric disorder, a disorder characterized by dizziness, and a disorder characterized by hot flashes are REMANDED for the following action:

1.  Schedule the Veteran for the relevant VA examinations.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Dizziness and Hot Flashes

A)  What, if any, currently diagnosed disability or disabilities is/are the cause of the Veteran's dizziness and/or hot flashes?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified disability or disabilities related to the dizziness and/or hot flash symptoms had its/their onset during active service, including as due to the in-service February and March 2003 anthrax vaccinations?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected gastrointestinal disorder caused any identified disability or disabilities related to the dizziness and/or hot flash symptoms?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected gastrointestinal disorder aggravated (that is, permanently worsened in severity) any identified disability or disabilities related to the dizziness and/or hot flash symptoms?

Psychiatric Disorder

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder had its onset during active service, including as due to the in-service February and March 2003 anthrax vaccinations?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected gastrointestinal disorder caused any identified psychiatric disorder?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected gastrointestinal disorder aggravated (that is, permanently worsened in severity) any identified psychiatric disorder?

Left Arm and Bilateral Leg Disabilities

Is it as likely as not (i.e., probability of 50 percent or more) that any identified left arm and/or bilateral leg disabilities, including carpel tunnel syndrome, neuropathy, and/or arthritis, had its onset during active service, including as due to the in-service February and March 2003 anthrax vaccinations?

Malaria

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed disability is a residual of exposure to malaria and/or treatment for malaria in service?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

2.  Then readjudicate the issues of service connection for residuals of malaria, a left arm disorder, a bilateral leg disorder, a psychiatric disorder, a disorder characterized by dizziness, and a disorder characterized by hot flashes.  If any benefit sought remains denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


